UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 3, 2012 MOD-PAC CORP. (Exact name of registrant as specified in its charter) NEW YORK 0-50063 16-0957153 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1801 Elmwood Avenue Way, Buffalo, New York (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (716) 873-0640 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below) [ ] Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. On May 3, 2012, MOD-PAC CORP. (the “Company”) held its 2012 Annual Meeting of Shareholders (“Annual Meeting”).At the meeting, each ofKevin T. Keane, Daniel G. Keane, Robert J. McKenna, William G. Gisel, Jr. and Howard Zemskywere re-elected as directors of the Company for a one-year term.In addition to the election of the directors identified above, the shareholders of the Company ratified the appointment of Ernst & Young LLP as the Company’s independent registered public accounting firm for the year ending December 31, 2012.The Company has two classes of stock:each outstanding share of Common Stock is entitled to one vote and each outstanding share of Class B Stock is entitled to ten votes.The final voting results on each of the matters submitted to a vote of shareholders at the Annual Meeting are as follows: For Withheld Abstentions Broker Non-Votes 1. Election of Directors Kevin T. Keane Daniel G. Keane Robert J. McKenna William G. Gisel, Jr. Howard Zemsky For Against Abstentions 2. Ratification of Ernst & Young LLP as independent registered public accounting firm for 2012 -2- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. MOD-PAC CORP. Date: May 7, 2012 By: /s/ Daniel G. Keane Daniel G. Keane President and Chief Executive Officer -3-
